UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4263


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL LEE CANTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
District Judge. (2:15-cr-00014-JPB-MJA-1)


Submitted:   November 22, 2016            Decided:   November 29, 2016


Before WILKINSON and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Kristen M. Leddy,
Research & Writing Specialist, Clarksburg, West Virginia, for
Appellant.   William J. Ihlenfeld, II, United States Attorney,
Stephen D. Warner, Assistant United States Attorney, Elkins, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Lee Canter pled guilty, pursuant to a plea agreement,

to   possession      with   intent     to       distribute   methamphetamine,   in

violation of 21 U.S.C. § 841(a)(1) (2012), and the district court

sentenced him to 188 months’ imprisonment.                      On appeal, Canter

contends that the court erred in applying the enhancement under

U.S.    Sentencing     Guidelines       Manual       § 2D1.1(b)(1)     (2015)   for

possession of a firearm and in calculating his criminal history

category.    We affirm.

       We   review    a     sentence    for        procedural    and   substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Berry, 814 F.3d 192, 194-95 (4th Cir. 2016).                       In determining

whether a sentence is procedurally reasonable, we consider, among

other factors, whether the district court properly calculated the

defendant’s advisory Sentencing Guidelines range.                  Gall, 552 U.S.

at 51.      In evaluating a district court's application of the

Guidelines, we review the court’s factual findings for clear error

and its legal conclusions de novo.                United States v. Cox, 744 F.3d

305, 308 (4th Cir. 2014).         “Clear error occurs when the reviewing

court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.”                    Id. (alteration

and internal quotation marks omitted).



                                            2
     We first address Canter’s challenge to the district court’s

application of the two-level enhancement under § 2D1.1(b)(1) for

possession of a firearm.      This enhancement is appropriate if a

firearm was possessed “during the relevant illegal drug activity.”

United States v. Slade, 631 F.3d 185, 188 (4th Cir. 2011) (internal

quotation marks omitted).      As the district court observed, the

enhancement “reflects the increased danger of violence when drug

traffickers   possess   weapons”   and   applies   “if   the   weapon   was

present, unless it is clearly improbable that the weapon was

connected with the offense.”       USSG § 2D1.1 cmt. n.11(A).      “It is

the defendant’s burden to show that a connection between his

possession of a firearm and his narcotic offense is ‘clearly

improbable.’”   Slade, 631 F.3d at 189.

     We conclude that Canter has not met the burden of showing

that it was clearly improbable that the shotgun discovered in his

vehicle near a safe containing methamphetamine and a significant

quantity of cash was connected to the drug-trafficking offense.

Accordingly, the court properly applied the two-level enhancement

for possession of a firearm.        See United States v. Harris, 128

F.3d 850, 852 (4th Cir. 1997) (holding “that the proximity of guns

to illicit narcotics can support a district court’s enhancement of

a defendant’s sentence under Section 2D1.1(b)(1)”).

     Next, we turn to Canter’s challenge to the district court’s

calculation of his criminal history category.            Section 4B1.1(b)

                                    3
instructs courts to calculate offense levels for career offenders,

like Canter, as follows: “Except as provided in subsection (c), if

the offense level for a career offender from the table in this

subsection is greater than the offense level otherwise applicable,

the offense level from the table in this subsection shall apply.”

USSG    § 4B1.1(b).      Subsection       (c)   provides   an   alternative

sentencing scheme for those career offenders who are convicted

under 18 U.S.C. § 924(c) (2012) and 18 U.S.C. § 929(a) (2012).

USSG § 4B1.1(c).      Section 4B1.1(b) also provides that “[a] career

offender's criminal history category in every case under this

subsection shall be Category VI.”         USSG § 4B1.1(b).

       Canter contends that the district court’s application of the

greater, “otherwise applicable” offense level based on his offense

conduct automatically removed him from the ambit of the career

offender Guideline such that the court was then obligated to apply

his “true” criminal history category of V instead of the criminal

history category of VI prescribed by the career offender Guideline.

Canter argues that the court was required to apply either the

offense level and criminal history category under the career

offender Guideline or the “otherwise applicable” offense level and

the criminal history category derived from the criminal history

points assessed to him, whichever pairing produced the higher

Guidelines range.



                                      4
       We conclude that Canter’s argument is without merit and that

the court properly applied the career offender Guideline.                     “[A]

case arises under subsection (b) of the career offender [G]uideline

in    every    case   in   which    the   defendant     qualifies   as   a   career

offender.”       United States v. Marseille, 377 F.3d 1249, 1257 (11th

Cir. 2004).       “The sole exception to this rule is the one provided

for    by     subsection   (b)     itself,    which   explicitly    takes    those

defendants convicted under 18 U.S.C. § 924(c) or 18 U.S.C. § 929(a)

out of the purview of the subsection.”            Id.    Thus, several circuits

have adopted the rule that a career offender’s criminal history

category is VI regardless of whether the sentencing court applies

the offense level listed in the § 4B1.1(b) table or the “otherwise

applicable” offense level.           See United States v. Gordon, 838 F.3d

597, 602-03 (5th Cir. 2016) (collecting cases and holding that

“[t]here is nothing in [§ 4B1.1(b)] that suggests . . . that

applying the ‘offense level otherwise applicable’ somehow removes

the district court from the purview of [that] subsection”).                     We

similarly conclude that the district court did not err in basing

Canter’s advisory Guidelines range on the “otherwise applicable”

offense level and the criminal history of VI prescribed by the

career offender Guideline.

       Accordingly, we affirm the district court’s judgment.                    We

dispense with oral argument because the facts and legal contentions



                                          5
are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                       AFFIRMED




                                6